Ostrander, J.
(dissenting). In my opinion the testimony does not show that defendant had delegated to Mr. Chandler full power to manage its business, even in the particular locality, and therefore the case does not fall within the rule of Shumway v. Manufacturing Co., 98 Mich. 411 (57 N. W. 251). I cannot distinguish this case and Corey v. Iron Co., 151 Mich. 558 (115 N. W. 737). Justices Hooker and Montgomery, who took part in the earlier decision, also approved the later one; Justice Hooker writing the opinion. See, also, Peters v. Railroad Co., 165 Mich. 217 (130 N. W. 602).
The judgment should be affirmed.